ORDER

PER CURIAM:
William Downs appeals from his convictions of one count of assault in the second degree, § 565.060, RSMo 1994, and one count of armed criminal action, § 571.015, RSMo 1994, for which he received two consecutive terms of two and three years, respectively. Mr. Downs contends that the trial court erred by refusing to instruct the jury on the lesser included offense of assault in the third degree because the evidence provided a basis for conviction of that offense. Mr. Downs also appeals from the denial, after an evident tiary hearing, of his Rule 29.15 motion for post-conviction relief, claiming ineffective assistance of counsel in that his trial counsel failed to file a motion to suppress an identification of him as the assailant and failed to properly object to the state’s closing argument.
The judgments of the trial court and motion court are affirmed. Rules 84.16(b) and 30.25(b).